NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                             APR 09 2014

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

JUAN DE LA TORRE-FLORES;                         No. 12-56548
SERVANDO DE LA TORRE,
                                                 D.C. No. 3:11-cv-02698-IEG-
              Plaintiffs - Appellants,           WVG

  v.
                                                 MEMORANDUM*
JANET A. NAPOLITANO, Secretary
Department of Homeland Security;
HILLARY RODHAM CLINTON,
Secretary of the U.S. Department of State;
YOLANDA MIRANDA, Field Office
Director, Ciudad Juarez Field Office,

              Defendants - Appellees.


                   Appeal from the United States District Court
                      for the Southern District of California
                Irma E. Gonzalez, Senior District Judge, Presiding

                             Submitted April 7, 2014**
                               Pasadena, California

Before: THOMAS, M. SMITH, and CHRISTEN, Circuit Judges.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Juan De La Torre-Flores (“De La Torre-Flores”) and Servando De La Torre

appeal from the district court’s order dismissing their action with prejudice for

both lack of subject matter jurisdiction and failure to state a claim. We have

jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm. Because the parties are

familiar with the history of the case, we will not recount it here. We review de

novo a dismissal for lack of subject matter jurisdiction. Am. Fed’n of Gov’t Emps.,

AFL-CIO Local 2152 v. Principi, 464 F.3d 1049, 1052 (9th Cir. 2006).

      The district court properly dismissed the complaint for lack of subject matter

jurisdiction. The four bases upon which De La Torre-Flores asserted subject

matter jurisdiction fail, as he concedes on appeal. First, “[t]he Declaratory

Judgment Act does not provide an independent jurisdictional basis for suits in

federal court.” Fiedler v. Clark, 714 F.2d 77, 79 (9th Cir. 1983). Second, because

De La Torre-Flores did not allege that an agency failed to act upon a

nondiscretionary duty, jurisdiction also fails under the Administrative Procedure

Act, Norton v. S. Utah Wilderness Alliance, 542 U.S. 55, 64 (2004), and under

mandamus, Patel v. Reno, 134 F.3d 929, 931 (9th Cir. 1998). Third, as to whether

De La Torre-Flores’s 1998 expedited removal was erroneous, the district court

lacks jurisdiction “to review . . . any individual determination or to entertain any

other cause or claim arising from or relating to the implementation or operation of


                                           2
an order of removal pursuant to section 1225(b)(1).” 8 U.S.C. § 1252(a)(2)(A).

Finally, jurisdiction over any constitutional challenge to the expedited removal

regime is specifically limited to actions “instituted in the United States District

Court for the District of Columbia.” 8 U.S.C. § 1252(e)(3)(A). Accordingly, the

district court properly dismissed the action for lack of subject matter jurisdiction.

      Given the lack of subject matter jurisdiction, we need not reach any other

issue urged by the parties.



      AFFIRMED.




                                           3